In a matrimonial action, the plaintiff wife appeals from an order of the Supreme Court, Kings County, dated December 28, -1978, which denied her motion to reopen and continue the trial of the defendant husband’s cross motion for a downward modification of the alimony and child support provisions of the divorce decree. Order affirmed, without costs or disbursements. Motion to strike certain matter from the record on appeal, renewed upon argument of the appeal, denied. Examination of the record indicates that the trial court did not abuse its discretion in refusing to reopen the trial, plaintiff having promised on four different occasions to have her expert witness (an accountant) present in court but each time failing to keep said promise. (See Harrington v Smithtown Gen. Hosp., 53 AD2d 685.) Hopkins, J. P., Damiani, Titone and Mangano, JJ., concur.